                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

TONIA L. DANIELS,                                    )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )       No. 3:17-CV-46-DCP
                                                     )
NANCY A. BERRYHILL,1                                 )
Deputy Commissioner for Operations,                  )
performing the duties and functions not              )
reserved to the Commissioner of Social Security,     )
                                                     )
               Defendant.                            )

                                 MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 9]. Now before the Court is

Plaintiff’s Motion for Summary Judgment and Memorandum in Support [Docs. 10 & 11] and

Defendant’s Motion for Summary Judgment and Memorandum in Support [Docs. 17 & 18]. Tonia

L. Daniels (“Plaintiff”) seeks judicial review of the decision of the Administrative Law Judge (“the

ALJ”), the final decision of Defendant Nancy A. Berryhill, Acting Commissioner of Social

Security (“the Commissioner”). For the reasons that follow, the Court will DENY Plaintiff’s

motion and GRANT the Commissioner’s motion.

I.     PROCEDURAL HISTORY

       On January 6, 2014, Plaintiff filed an application for disability insurance benefits and

supplemental security income benefits pursuant to Title II and XVI of the Social Security Act, 42




       1
         Pursuant to Federal Rule of Civil Procedure 25(d), the Court hereby substitutes Nancy A.
Berryhill, Deputy Commissioner for Operations, performing the duties and functions not reserved
to the Commissioner of Social Security, as the Defendant in this case.
U.S.C. §§ 401 et seq., and 1381 et seq., claiming a period of disability that began on June 1, 2012.

[Tr. 192-201]. After her application was denied initially and upon reconsideration, Plaintiff

requested a hearing before an ALJ. [Tr. 145].2 A hearing was held on November 23, 2015. [Tr.

28-58]. On December 29, 2015, the ALJ found that Plaintiff was not disabled. [Tr. 11-23]. The

Appeals Council denied Plaintiff’s request for review [Tr. 1-3], making the ALJ’s decision the

final decision of the Commissioner.

       Having exhausted her administrative remedies, Plaintiff filed a Complaint with this Court

on February 10, 2017, seeking judicial review of the Commissioner’s final decision under Section

405(g) of the Social Security Act. [Doc. 1]. The parties have filed competing dispositive motions,

and this matter is now ripe for adjudication.

II.    ALJ FINDINGS

       The ALJ made the following findings:

               1. The claimant meets the insured status requirements of the Social
               Security Act through September 30, 2015.

               2. The claimant has not engaged in substantial gainful activity since
               June 1, 2012, the alleged onset date (20 CFR 404.1571 et seq., and
               416.971 et seq.).

               3. The claimant has the following severe impairments:
               inflammatory bowel disease; degenerative disc disease; affective
               disorder; and anxiety disorder (20 CFR 404.1520(c) and
               416.920(c)).

               4. The claimant does not have an impairment or combination of
               impairments that meets or medically equals the severity of one of
               the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1


       2
          In Defendant’s Memorandum in Support of Motion for Summary Judgment, the
Commissioner states that there was no reconsideration in this case and that Plaintiff’s appeal
proceeded directly from initial denial to the ALJ level. [Doc. 18 at 2 n. 2]. The record in this case
demonstrates that there was reconsideration and that the Commissioner’s statement is in error.
                                                 2
               (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
               and 416.926).

               5. After careful consideration of the entire record, the undersigned
               finds that the claimant has the residual functional capacity to
               perform light work as defined in 20 CFR 404.1567(b) and
               416.967(b), except [t]he claimant can lift/carry up to 20 pounds
               occasionally and 10 pounds frequently. The claimant can stand,
               walk, or sit for up to six hours, each in an eight-hour workday. The
               claimant can occasionally balance, stoop, kneel, crouch, and climb
               ramps, stairs, ladders, ropes, or scaffolds. The claimant can
               frequently handle, finger, and reach overhead bilaterally. The
               claimant is limited to simple and detailed tasks with no more than
               occasional public contact, with changes introduced gradually and
               infrequently

               6. The claimant is unable to perform any past relevant work. (20
               CFR 404.1565 and 416.965).

               7. The claimant was born on July 23, 1972 and was 39 years old,
               which is defined as a younger individual age 18-49, on the alleged
               disability onset date (20 CFR 404.1563 and 416.963).

               8. The claimant has a high school education and is able to
               communicate in English (20 CFR 404.1564 and 416.964).

               9. Transferability of job skills is not material to the determination
               of disability because using the Medical-Vocational Rules as a
               framework supports a finding that the claimant is “not disabled,”
               whether or not the claimant has transferable job skills (See SSR 82-
               41 and 20 CFR Part 404, Subpart P, Appendix 2).

               10. Considering the claimant’s age, education, work experience,
               and residual functional capacity, there are jobs that exist in
               significant numbers in the national economy that the claimant can
               perform (20 CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).

               11. The claimant has not been under a disability, as defined in the
               Social Security Act, from June 1, 2012, through the date of this
               decision (20 CFR 404.1520(g) and 416.920(g)).

[Tr. 13-22].




                                                3
III.   STANDARD OF REVIEW

       When reviewing the Commissioner’s determination of whether an individual is disabled

pursuant to 42 U.S.C. § 405(g), the Court is limited to determining whether the ALJ’s decision

was reached through application of the correct legal standards and in accordance with the

procedure mandated by the regulations and rulings promulgated by the Commissioner, and

whether the ALJ’s findings are supported by substantial evidence. Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 405 (6th Cir. 2009) (citation omitted); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004).

       Substantial evidence is “more than a scintilla of evidence but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted). It

is immaterial whether the record may also possess substantial evidence to support a different

conclusion from that reached by the ALJ, or whether the reviewing judge may have decided the

case differently. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986).

The substantial evidence standard is intended to create a “‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” Buxton v. Halter, 246 F.3d 762,

773 (6th Cir. 2001) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). Therefore, the

Court will not “try the case de novo, nor resolve conflicts in the evidence, nor decide questions of

credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citation omitted).

       On review, the plaintiff “bears the burden of proving his entitlement to benefits.” Boyes v.

Sec’y. of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citation omitted).




                                                 4
IV.     DISABILITY ELIGIBILITY

        “Disability” is the “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant will only be considered

disabled if:

               his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience, engage
               in any other kind of substantial gainful work which exists in the
               national economy, regardless of whether such work exists in the
               immediate area in which he lives, or whether a specific job vacancy
               exists for him, or whether he would be hired if he applied for work.

42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

        Disability is evaluated pursuant to a five-step analysis summarized as follows:

               1. If claimant is doing substantial gainful activity, he is not disabled.

               2. If claimant is not doing substantial gainful activity, his
               impairment must be severe before he can be found to be disabled.

               3. If claimant is not doing substantial gainful activity and is
               suffering from a severe impairment that has lasted or is expected to
               last for a continuous period of at least twelve months, and his
               impairment meets or equals a listed impairment, claimant is
               presumed disabled without further inquiry.

               4. If claimant’s impairment does not prevent him from doing his
               past relevant work, he is not disabled.

               5. Even if claimant’s impairment does prevent him from doing his
               past relevant work, if other work exists in the national economy that
               accommodates his residual functional capacity (“RFC”) and
               vocational factors (age, education, skills, etc.), he is not disabled.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

                                                  5
A claimant’s residual functional capacity (“RFC”) is assessed between steps three and four and is

“based on all the relevant medical and other evidence in your case record.” 20 C.F.R. §§

404.1520(a)(4), -(e), 416.920(a)(4), -(e). An RFC is the most a claimant can do despite his

limitations. §§ 404.1545(a)(1), 416.945(a)(1).

       The claimant bears the burden of proof at the first four steps. Walters, 127 F.3d at 529.

The burden shifts to the Commissioner at step five. Id. At the fifth step, the Commissioner must

prove that there is work available in the national economy that the claimant could perform. Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v. Yuckert, 482 U.S. 137,

146 (1987)).

V.     ANALYSIS

       On appeal, Plaintiff argues that the ALJ’s step two and RFC determinations are not

supported by substantial evidence. Plaintiff contends that she has additional impairments that the

ALJ should have found severe at step two, and the ALJ’s failure to appreciate the severity of these

impairments undermines the ALJ’s subsequent RFC determination. [Doc. 11 at 13-17]. Plaintiff

submits that the RFC determination is additionally flawed because the ALJ did not properly assess

the opinions of Plaintiff’s treating physician, Robert Moore, M.D., and erroneously deferred to the

opinions of the non-examining state agency physicians and psychological consultants. [Id. at 17-

21]. The Court will individually address each alleged error.

       A.      Nonsevere Impairments

       Plaintiff submits that the ALJ’s failure to find Plaintiff’s carpal tunnel syndrome,

migraines, and obesity to be severe impairments at step two was error, and that the ALJ’s step two

error adversely impacted the RFC determination as the ALJ did not properly account for the

limiting effects caused by the foregoing alleged severe impairments. [Id. at 13-17].
                                                 6
        To be found disabled, “the ALJ must find that the claimant has a severe impairment or

impairments” at step two. Farris v. Sec’y of Health & Human Servs., 773 F.2d 85, 88 (6th Cir.

1985). An impairment, or combination of impairments, will be found severe if the impairment(s)

“significantly limit[] [a claimant’s] physical or mental ability to do basic work activities.” 20

C.F.R. § 416.920(c). The step two determination is “a de minimis hurdle” in that “an impairment

will be considered not severe only if it is a slight abnormality that minimally affects work ability

regardless of age, education, and experience.” Higgs v. Brown, 880 F.2d 860, 862 (6th Cir. 1988)

(citing Farris, 773 F.2d at 90). Importantly, the diagnosis of an impairment “says nothing about

the severity of the condition.” Id. at 863. Rather, the claimant must “produce or point to some

evidence that indicates that an alleged impairment impacts his ability to perform basic work

activities.” Johnson v. Astrue, No. 3:09-CV-317, 2010 WL 2803579, at *5 (E.D. Tenn. June 30,

2010), adopted by, No. 3:09-CV-317, 2010 WL 2836137 (E.D. Tenn. July 15, 2010) (emphasis in

the original).

        It is well settled that the ALJ’s failure to identify some impairments as “severe” is harmless

where the ALJ continues the disability determination and considers both severe and nonsevere

impairments at subsequent steps of the sequential evaluation as required by the regulations. See

Fisk v. Astrue, 253 F. App’x 580, 583 (6th Cir. 2007) (“And when an ALJ considers all of a

claimant’s impairments in the remaining steps of the disability determination, an ALJ’s failure to

find additional severe impairments at step two ‘[does] not constitute reversible error.’”) (quoting

Maziarz v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir.1987)); Pompa v. Comm’r

of Soc. Sec., 73 F. App’x 801, 803 (6th Cir. 2003) (“Because the ALJ found that Pompa had a

severe impairment at step two of the analysis, the question of whether the ALJ characterized any

other alleged impairment as severe or not severe is of little consequence.”).
                                                  7
       In the present case, the ALJ determined at step two that Plaintiff’s carpal tunnel syndrome

was a medical determinable impairment but was nonsevere. [Tr. 14]. Relying on treatment records

from orthopedic surgeon Richard Smith, M.D., the ALJ found Plaintiff’s symptoms were

“medically managed, and should be amendable to proper control by adherence to recommended

medical management and medication compliance.” [Id.] (citing Tr. 524-35). The ALJ also cited

to the lack of aggressive treatment recommended or anticipated as additional evidence that

Plaintiff’s carpel tunnel was nonsevere. [Id.]. Plaintiff contends that the ALJ’s proffered

reasoning was insufficient because treating physician, Robert Moore, M.D., noted complaints of

pain, swelling, and numbness in Plaintiff’s hands, a nerve conduction study confirmed the presence

of carpal tunnel syndrome, and consultative examiner Jeffrey Uzzle, M.D., found decreased grip

strength in Plaintiff’s right hand and numbness in all fingers of both hands upon examination.

[Doc. 11 at 13-14].

       The Court finds that substantial evidence supports the ALJ’s determination. Plaintiff’s

reliance on Dr. Moore’s treatment records predate Dr. Smith’s December 23, 2013 treatment note

in which injections were recommended over surgery. [Tr. 524]. Following injections administered

by Dr. Smith, Plaintiff did not return for further treatment, and Dr. Moore’s subsequent treatment

records contain few complaints or examination findings regarding Plaintiff’s carpel tunnel

syndrome. [Tr. 498-501, 698-705]. Moreover, despite finding Plaintiff’s impairment nonsevere,

the ALJ nonetheless considered the effect of Plaintiff’s impairment in assessing her RFC. [Tr. 17-

19]. The ALJ took into account Plaintiff’s testimony that her hands were constantly numb, but the

ALJ also considered Dr. Uzzle’s opinion and Dr. Moore’s examination findings following

injections. [Tr. 17-19]. Plaintiff points to Dr. Uzzle’s finding of decreased grip strength in the

right hand and numbness in all fingers of both hands, but Dr. Uzzle assessed limitations consistent
                                                8
with Plaintiff’s RFC of frequent manipulative restrictions with the exception of reaching overhead.

[Compare Tr. 16 with Tr. 484].

       Plaintiff also contends that the ALJ should have found obesity to be a severe impairment.

[Doc. 11 at 15]. In this regard, Plaintiff cites to treatment records by Dr. Moore, which document

a body mass index in the obese range, and Dr. Uzzle’s observation that Plaintiff presented

overweight with a truncal obesity pattern. [Doc. 11 at 15]. The ALJ did not explicitly mention

obesity at step two or any other subsequent steps of the sequential evaluation. Even so, the Court

finds the ALJ did not commit reversible error.

       While Social Security Ruling 02-1p, 2002 WL 34686281, at *6 (Sept. 12, 2002), requires

an ALJ to take into consideration the effects obesity may have on a disability claimant, “[i]t is a

mischaracterization to suggest that Social Security Ruling 02-1p offers any particular procedural

mode of analysis for obese disability claimants.” Bledsoe v. Barnhart, 165 F. App’x 408, 411-12

(6th Cir. 2006). Social Security Ruling 02-1p cautions that assumptions will not be made “about

the severity or functional effects of obesity combined with other impairments. Obesity in

combination with another impairment may or may not increase the severity or functional

limitations of the other impairment.” 2002 WL 34686281 at *6. Thus, obesity is evaluated “based

on the information in the case record.” Id.

       Here, Plaintiff did not allege at the administrative level that her obesity was a severe

impairment, and she did not claim that her weight impacted her functional abilities. Moreover, in

assessing Plaintiff’s RFC, Dr. Moore did not attribute any of his opined restrictions to Plaintiff’s

weight. [Tr. 396-98]. Although Dr. Uzzle recognized Plaintiff was obese, it is unclear from his

opinion whether he specifically attributed any of his assessed limitations to Plaintiff’s weight. [See

Tr. 480-81]. Therefore, the lack of discussion by the ALJ as to Plaintiff’s obesity “likely stems
                                                  9
from the fact that [Plaintiff] failed to present evidence of any functional limitations resulting

specifically from her obesity.” See Essary v. Comm’r of Soc. Sec., 114 F. App’x 662, 667 (6th

Cir. 2004) (rejecting the plaintiff’s contention that the ALJ failed to consider the impact of her

obesity).

       Nonetheless, to the extent that Plaintiff’s weight impacted her ability to perform work-

related activities, the ALJ gave great weight to the opinion of non-examining state agency

physician Carol Lemeh, M.D., who specifically found that Plaintiff was obese based on the

medical evidence of record. [Tr. 104-05]. Therefore, the Court finds that the ALJ properly

considered the functional effects of Plaintiff’s weight. See Bledsoe, 165 F. App’x at 412 (“[T]he

ALJ does not need to make specific mention of obesity if he credits an expert’s report that

considers obesity.”); see also Coldiron v. Comm’r of Soc. Sec., 391 F. App’x 435, 443 (6th Cir.

2010) (“Thus, by utilizing the opinions of these physicians in fashioning Coldiron’s RFC, the ALJ

incorporated the effect that obesity has on the claimant’s ability to work into the RFC he

constructed.”).

       Finally, Plaintiff submits that her migraines are likewise severe, and that Dr. Moore’s

treatment records regularly noted the presence of migraines as a chronic problem, thereby

substantiating Plaintiff’s testimony that she suffers a migraine every one-and-a-half to two months,

with each migraine lasting one week to 10 days. [Doc. 11 at 15]. To the contrary, the Court finds

that Dr. Moore’s treatment records actually demonstrate that Plaintiff’s migraines are nonsevere.

First, the treatment records cited by Plaintiff merely list “Common Migraine (Without Aura),”

along with every other condition that Plaintiff has been diagnosed with and/or treated for, under

“Active/Other Problems” which says nothing about the severity of Plaintiff’s migraine headaches.

See Higgs, 880 F.2d at 863. To be sure, none of the treatment records cited by Plaintiff notate
                                                10
complaints or reported symptoms associated with migraines. [Tr. 443. 446, 498]. In fact, Plaintiff

denied experiencing headaches during a majority of her visits with Dr. Moore. [Tr. 431, 439, 443,

446, 498, 698, 702]. Second, Dr. Moore did not assess migraines as an impairment or condition

that limited Plaintiff’s functional abilities. [Tr. 398]. Likewise, Plaintiff did not report to Dr.

Uzzle that she suffered from disabling migraines, nor did the non-examining state agency

physicians assess migraine related limitations. [Tr. 67-69, 102-105, 478-81].

       In sum, the Court finds that substantial evidence supports the ALJ’s step two severity

finding, and that the ALJ properly considered all of Plaintiff’s “medically determinable

impairments [that] could reasonably be expected to cause some of the alleged symptoms” reported

by Plaintiff in assessing her RFC. [See Tr. 17]. Therefore, Plaintiff’s allegations to the contrary

are not well-taken.

       B.      Medical Opinions

       Plaintiff also maintains that the ALJ’s RFC determination is not supported by substantial

evidence because the ALJ improperly discounted Dr. Moore’s opinions and erroneously deferred

to the opinions of the non-examining state agency physicians and psychological consultants.

       Dr. Moore completed a “Medical Assessment of Ability to Do Work-Related Activities”

on January 17, 2014, wherein he responded to a variety of multiple choice and short-answer

questions regarding Plaintiff’s functional abilities. [Tr. 396-98]. Dr. Moore opined that Plaintiff

had the following limitations in an eight-hour workday: Plaintiff could sit for eight hours but only

four hours at a time, stand for two hours but only one hour at a time, and walk for two hours but

only 15 minutes at a time; she could occasionally lift up to 10 pounds; she could rarely bend, twist,

push or pull; and she could rarely use her hands for fine manipulation and could occasionally reach

above her shoulders, reach in all directions, and grasp. [Tr. 369-97]. Dr. Moore further concluded
                                                 11
that Plaintiff would require unscheduled breaks, would be absent from work more than four times

per month, was moderately limited in her ability to concentrate and persist, and was markedly

limited in her ability to deal with workplace stress. [Tr. 397-98]. The foregoing limitations were

attributed to Plaintiff’s ulcerative colitis, generalized anxiety disorder, carpal tunnel syndrome,

and generalized pain. [Tr. 398].

       Two additional, identical medical source statements were completed by Dr. Moore on

March 7, 2014, and July 24, 2014, wherein he opined on Plaintiff’s mental limitations. [Tr. 401-

02, 496-97]. In March 2014, Dr. Moore concluded that Plaintiff had moderate limitations in

memory, concentration, and social functioning which translated into the following limitations: she

could remember and carry out simple, one-to-two step instructions, maintain a work routine

without inordinate supervision or frequent breaks for stress related reasons, maintain socially

appropriate behavior and hygiene, and perform daily living activities. [Tr. 402]. However, she

could not respond appropriately to normal stress and routine changes or maintain a work schedule

without missing frequently. [Id.]. In July 2014, Dr. Moore indicated that Plaintiff’s anxiety had

improved with medication. [Tr. 496]. Her memory was now rated as adequate and her ability to

concentrate and socially interact remained moderately impaired. [Tr. 496]. As to Plaintiff’s ability

to perform the same work-related activities noted above, Dr. Moore did not provide responses.

[Tr. 497].

       The ALJ’s decision considered Dr. Moore’s opinions, noting that Dr. Moore had essentially

limited Plaintiff to sedentary exertional work with greater postural and manipulative limitations.

[Tr. 20]. The ALJ further observed that Dr. Moore found Plaintiff markedly limited in her ability

to deal with work stress, but that Dr. Moore had subsequently indicated in his July 2014 opinion

that Plaintiff improved with treatment. [Id.]. The ALJ then concluded, “In light of the claimant’s
                                                12
course of treatment, the undersigned gives little weight to the opinion of Dr. Moore to the extent

it is inconsistent with the above [RFC], while partial weight is given to his subsequent statement

regarding the claimant’s improvement.” [Id.].

       The ALJ, instead, deferred to the opinions of non-examining state agency physicians,

Michael Ryan, M.D., and Carol Lemeh, M.D. [Tr. 19]. Dr. Ryan assessed Plaintiff’s RFC at the

initial level of the administrative proceedings on May 9, 2014, and found that Plaintiff could

essentially perform medium work with fewer postural restrictions and no manipulative limitations

than incorporated into Plaintiff’s RFC. [Tr. 68-69]. Dr. Lemeh evaluated Plaintiff’s RFC at the

reconsideration level on September 12, 2014, and found that Plaintiff could perform light work

with the same postural and manipulative restrictions included in Plaintiff’s RFC. [Tr. 102-04].

The ALJ reasoned that while both physicians were experts before the administration and both

opinions were well supported, Dr. Lemeh’s opinion was more consistent with the medical evidence

of record, and therefore, her opinion was given greater weight. [Tr. 19].

       The ALJ also gave “partial weight” to the non-examining state agency psychological

consultants, Robert de la Torre, Psy.D., and Jenaan Khaleeli, Psy.D., who at the initial and

reconsideration levels opined that Plaintiff had mild restrictions in activities of daily living and

moderate restrictions in maintaining social functioning, concentration, persistence, or pace, and no

repeated episodes of decompensation of extended duration. [Tr. 70-72, 105-07].            The ALJ

concluded that the opinions of the non-examining state agency psychological consultants were

well supported. [Tr. 20]. Partial weight was also given to examining consultant, Ellen Denny,

Ph.D., as the ALJ found her opinion to be consistent with that of Dr. de la Torre and Dr. Khaleeli.

[Id.]. Dr. Denny concluded that Plaintiff was mildly impaired in her ability to understand,



                                                13
remember, concentrate, and pay attention, and she was moderately impaired in interacting with

others and adapting to change. [Tr. 475].

       The regulations create a presumption in favor of opinions from treating sources as “these

sources are likely to be the medical professionals most able to provide a detailed, longitudinal

picture of [a claimant’s] medical impairment(s) and may bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical findings alone or from reports of

individual examinations . . . .” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). However, a treating

source opinion only enjoys controlling weight when it is well supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence in the case record. 20 C.F.R. §§ 404.1527(c), 416.927(c); see Friend v. Comm’r of Soc.

Sec., 375 F. App’x 543, 551 (6th Cir. 2010) (per curiam) (holding that the treating-source rule is

not “a procrustean bed, requiring an arbitrary conformity at all times”). When an ALJ does not

give a treating source opinion controlling weight, the ALJ must always give “good reasons” for

the weight assigned, taking into consideration the length of treatment, frequency of examination,

the nature and extent of the treatment relationship, the amount of relevant evidence that supports

the opinion, the opinion’s consistency with the record as a whole, the specialization of the source,

and other factors which tend to support or contradict the opinion. 20 C.F.R. §§ 404.1527(c)(1)-

(6), 416-27(c)(1)-(6). The ultimate decision of disability rests with the ALJ. Sullenger v. Comm’r

of Soc. Sec., 255 F. App’x 988, 992 (6th Cir. 2007).

       Plaintiff argues that the ALJ did not give good reasons for discounting Dr. Moore’s

opinions. Plaintiff suggests that the ALJ dismissed the opinions on the sole basis of Dr. Moore’s

observation in his latter July 2014 opinion in which Plaintiff’s anxiety was noted to have improved

with medication. [Doc. 11 at 18]. The Court, however, does not read the ALJ’s decision so
                                                14
narrowly. While the ALJ noted that Plaintiff showed improvement as indicated in Dr. Moore’s

July 2014 opinion, and then proceeded to discount his opinions “[i]n light of the claimant’s course

of treatment,” the Court finds that the ALJ discounted Dr. Moore’s opinions based on the totality

of Plaintiff’s treatment as opposed to just her improvement related to her mental limitations.

       In reaching this conclusion, the Court observes that prior to weighing the medical opinions

of record, the ALJ provided a detailed discussion of Plaintiff’s inflammatory bowel disease,

degenerative disc disease, and anxiety—impairments that Plaintiff asserts Dr. Moore was

intimately familiar with and accordingly weigh in favor of giving greater weight to his opinion.3

[See Doc. 11 at 19]. The ALJ found, however, that treatment for these impairments was generally

successful in controlling Plaintiff’s symptoms. [Tr. 17-18]. As to Plaintiff’s inflammatory bowel

disease, while Plaintiff was routinely treated for ulcerative colitis and was even hospitalized in

June 2013 due to septic shock,4 Plaintiff’s bowel pattern remained stable with medications

thereafter through July 2015 as Plaintiff often presented to Dr. Moore without specific mention of

gastrointestinal-related complaints or symptoms other than infrequent mention of diarrhea with

occasional blood in her stool. [Tr. 17, 295, 297, 299-300, 302, 304-06, 435-49, 542-45, 698, 701].



       3
         Plaintiff similarly asserts that Dr. Moore’s treating relationship with Plaintiff placed him
in the best position to gauge the limiting effects of Plaintiff’s carpal tunnel syndrome and
migraines. [Doc. 11 at 19]. But as already found by the Court, Plaintiff’s carpal tunnel syndrome
and migraines were properly found to be nonsevere impairments that did not have a greater effect
on Plaintiff’s RFC than accounted for by the ALJ.
       4
          In June 2013, Plaintiff was admitted to the ICU for apparent septic shock and altered
mental status. [Tr. 542-43]. Hospitalization records indicate that the etiology of Plaintiff’s
condition was unclear but likely attributed to either an adverse reaction to Humira, for which
Plaintiff had recently began taking for her ulcerative colitis, or excessive use of Tums as her
calcium level was markedly elevated. [Id.]. Plaintiff recovered during her hospitalization, and at
a follow-up appointment with her treating gastroenterologist, Plaintiff choose to discontinue
Humira. [Tr. 297-98].
                                               15
In other words, Plaintiff did not report excessive diarrhea, bowel urgency, or other disabling

symptoms as the result of her impairment. Moreover, Dr. Uzzle noted unremarkable abdominal

findings other than nonspecific abdominal tenderness. [Tr. 480].

       With regard to Plaintiff’s degenerative disc disease, the ALJ acknowledged that Plaintiff

had an extensive history of chronic right back pain, complaints of muscle and back spasms, and

took Tramadol which offered some pain relief. [Tr. 18, 419, 643]. Despite complaints of pain,

the ALJ observed that Plaintiff’s medication remained at the same dosage and frequency

throughout treatment with Dr. Moore, and Dr. Moore’s most recent treatment notes revealed

normal examination findings. [Tr. 18, 423-25, 447, 498-99, 698-705]. In addition, on physical

examination with Dr. Uzzle, while Plaintiff presented with a poorly functional antalgic gait pattern

and some mild limitation in reaching overhead bilaterally, Plaintiff did not require an assistive

device, she was able to climb on and off the examination table without difficulty, she had full range

of motion throughout her spine and extremities, and straight leg raise testing was negative in the

sitting and supine position. [Tr. 18, 480-81]. Moreover, Dr. Uzzle remarked that Plaintiff’s “pain

behaviors are somewhat exaggerated at times during the clinical exam. . . .” [Tr. 18, 480].

       Additionally, the ALJ discussed Plaintiff’s psychological symptoms and their effect on her

functioning. [Tr. 18-19]. While Plaintiff reported a depressed and anxious mood in April 2014 to

consultative examiner Dr. Denny, the ALJ observed that Plaintiff denied any anxiety or depression

between October 2013 and June 2014 to Dr. Moore. [Tr. 19, 475, 439, 443, 446, 498]. The ALJ

also noted that although Plaintiff alleged a 10 year history of anxiety and depression, she never

received any specialized mental health care and treatment was limited to medication management.

[Tr. 19, 475, 703]. The Court further observes that by Dr. Moore’s own account, Plaintiff’s anxiety

had improved with medication by July 2014, resulting in only moderate limitations in
                                                 16
concentration and social abilities. [Tr. 496]. “[C]ourts generally agree that although the Social

Security regulations do not define a ‘moderate limitation,’ it is commonly defined on agency forms

‘as meaning that the individual is still able to function satisfactorily.’” Ziggas v. Colvin, No. 1:13-

cv-87, 2014 WL 1814019, at *6 (S.D. Ohio May 6, 2014) (quoting Lacroix v. Barnhart, 465 F.3d

881, 888 (8th Cir. 2006)).

       In sum, the Court finds that the ALJ’s discussion of the evidence places his subsequent

conclusion—that Dr. Moore’s opinions were not consistent with Plaintiff’s “course of

treatment”—into context, and that the ALJ did not discount the entirety of Dr. Moore’s assessed

limitations on the basis that Plaintiff’s anxiety responded well to medication. The ALJ’s finding

that Dr. Moore’s assessed limitations were not supported by the medical evidence, including Dr.

Moore’s own treatment notes, constitute “good reasons” for discounting his opinion. See Leeman

v. Comm’r of Soc. Sec., 449 F. App’x 496, 497 (6th Cir. 2011) (“ALJs may discount treating-

physician opinions that are inconsistent with substantial evidence in the record, like the physician’s

own treatment notes.”); Hatmaker v. Comm’r of Soc. Sec., 965 F. Supp. 2d 917, 927 (E.D. Tenn.

2013) (recognizing the lack of objective medical evidence constitutes “good reason”).

       Plaintiff further complains that the ALJ erred by relying on the opinions of the non-

examining state agency physicians and psychological consultants as their “opinions were provided

prior to the submission of all the records, as well as the opinion evidence from Dr. Moore.” [Doc.

11 at 21]. However, “[t]here will always be a gap between the time the agency experts review the

record and give their opinion with respect to the Listing and the time the hearing decision is

issued.” Kelly v. Comm’r of Soc. Sec., 314 F. App’x 827, 2009 WL 233266, at *5 (6th Cir. 2009).

Thus, “absent a clear showing that the new evidence renders the prior opinion untenable, the mere

fact that a gap exists does not warrant the expense and delay of a judicial remand.” Id.
                                                  17
       Here, the Court finds no error.      As to Plaintiff’s physical limitations, Dr. Lemeh’s

September 2014 opinion at the reconsideration level, which opinion received great weight, was

rendered after Dr. Moore had issued his opinions. Plaintiff does not cite to any specific evidence

that was generated after September 2014 that undermines or conflicts with Dr. Lemeh’s opinion.

In fact, Dr. Moore only saw Plaintiff two additional occasions thereafter, at which time physical

examination findings were largely unremarkable as noted in the ALJ’s decisions. [See Tr. 17-18].

Similarly, with regard to Plaintiff’s mental limitations, Dr. Khaleeli’s September 2014 opinion at

the reconsideration level was likewise rendered after Dr. Moore issued his. Moreover, the Court

notes that Dr. Moore’s most recent July 2014 opinion, which assessed moderate limitations in

memory and concentration, was given partial weight, as were all the medical opinions of record

that opined on Plaintiff’s mental abilities. Plaintiff fails to explain how the mental limitations

incorporated into his RFC are inconsistent with any of the opinions of record which appear to

unanimously assess moderate limitations at worst.

       As a final matter, Plaintiff contends that the objective medical evidence of record supports

her subjective allegations, and therefore, the ALJ improperly found that Plaintiff was not entirely

credible. [Doc. 11 at 20]. Plaintiff avers that this error, in turn, caused the ALJ to incorrectly

weigh Dr. Moore’s opinions. [Id.]. “[C]redibility determinations with respect to subjective

complaints of pain rest with the ALJ.” Siterlet v. Sec’y of Health & Human Servs., 823 F.2d 918,

920 (6th Cir. 1987). Because the medical evidence supports the ALJ’s RFC determination, the

Court finds that the ALJ did not err in considering Plaintiff’s subjective complaints.         See

Longworth v. Comm’r Soc. Sec. Admin., 402 F.3d 591, 595 (6th Cir. 2005) (“If substantial evidence

supports the Commissioner’s decision, this Court will defer to that finding ‘even if there is



                                                18
substantial evidence in the record that would have supported an opposite conclusion.’”) (quoting

Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004)).

VI.    CONCLUSION

       Based on the foregoing, Plaintiff’s Motion for Summary Judgment [Doc. 10] will be

DENIED, and the Commissioner’s Motion for Summary Judgment [Doc. 17] will be GRANTED.

The Commissioner’s decision will be AFFIRMED. The Clerk of Court will be directed to

CLOSE this case.

       ORDER ACCORDINGLY.


                                            ____________________________
                                            Debra C. Poplin
                                            United States Magistrate Judge




                                              19
